Exhibit 10.3

 

FORM OF RESTRICTED STOCK BONUS AGREEMENT

 

This Agreement is entered into as of             , 2004, between Northwest
Natural Gas Company, an Oregon corporation (the “Company”), and             
(“Recipient”).

 

The Company has awarded a restricted stock bonus to Recipient pursuant to
Section 6 of the Company’s Long Term Incentive Plan (the “Plan”) and Recipient
desires to accept the award subject to the terms and conditions of this
Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Award of Restricted Stock Bonus. Subject to the terms and conditions of this
Agreement, the Company hereby grants to Recipient              shares of Common
Stock of the Company (the “Restricted Shares”). The Restricted Shares are
subject to forfeiture to the Company as set forth in Section 3.

 

2. Shares Purchased on Open Market; Stock Certificate.

 

2.1 As soon as practicable after execution of this Agreement by the Company and
Recipient, the Company shall pay to a securities broker or other third party an
amount equal to the market price of the Restricted Shares, with instructions to
purchase the Restricted Shares on the open market in Recipient’s name and to
deliver the certificates in Recipient’s name representing the Restricted Shares
to the Company to hold pursuant to Section 2.2.

 

2.2 To secure the rights of the Company under Sections 3 and 5, the Company will
retain the certificate or certificates representing the Restricted Shares. Upon
any forfeiture of Restricted Shares covered by this Agreement, the Company shall
have the right to cancel such Restricted Shares in accordance with this
Agreement without any further action by Recipient. After Restricted Shares have
vested and all required withholding has been paid to the Company in connection
with such vesting, the Company shall deliver a certificate for the vested
Restricted Shares to Recipient (unless Recipient shall have made a deferral
election as provided for in Section 5.3).

 

3. Vesting; Forfeiture Restriction.

 

3.1 All of the Restricted Shares shall initially be unvested. The Restricted
Shares shall vest in accordance with the following schedule:

 

[VESTING SCHEDULE]

 

In addition, all Restricted Shares shall immediately vest if (a) Recipient’s
employment by the Company is terminated because of death or physical disability
(within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986
(the “Code”)), or (b) a Change in Control (as defined below) shall occur.



--------------------------------------------------------------------------------

3.2 If Recipient ceases to be employed by the Company for any reason or for no
reason, with or without cause, other than death or physical disability (within
the meaning of Section 22(e)(3) of the Code), any unvested Restricted Shares
shall be forfeited to the Company.

 

3.3 For purposes of this Agreement, a “Change in Control” of the Company shall
mean the occurrence of any of the following events:

 

(a) The approval by the shareholders of the Company of:

 

(1) any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) in which the Company is not the continuing or surviving corporation or
pursuant to which shares of Common Stock of the Company (“Company Shares”) would
be converted into cash, securities or other property, other than a Merger
involving Company Shares in which the holders of Company Shares immediately
prior to the Merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the Merger;

 

(2) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company; or

 

(3) the adoption of any plan or proposal for the liquidation or dissolution of
the Company;

 

(b) At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Company’s Board of Directors
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or

 

(c) Any person (as such term is used in Section 14(d) of the Securities Exchange
Act of 1934, other than the Company or any employee benefit plan sponsored by
the Company) shall, as a result of a tender or exchange offer, open market
purchases or privately negotiated purchases from anyone other than the Company,
have become the beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) representing twenty percent (20%) or more of the combined
voting power of the then outstanding Voting Securities.

 

4. Restriction on Transfer. Recipient shall not sell, assign, pledge, or in any
manner transfer unvested Restricted Shares, or any right or interest in unvested
Restricted Shares, whether voluntarily or by operation of law, or by gift,
bequest or otherwise. Any sale or transfer, or purported sale or transfer, of
unvested Restricted Shares, or any right or interest in unvested Restricted
Shares, in violation of this Section 4 shall be null and void.

 

2



--------------------------------------------------------------------------------

5. Tax Withholding; Deferral Election.

 

5.1 Except as otherwise provided in Section 5.2 or 5.3, Recipient acknowledges
that, on the date (the “Vesting Date”) any portion of the Restricted Shares
vests, the Value (as defined below) on that date of such vested Restricted
Shares will be treated as ordinary compensation income for federal and state
income and FICA tax purposes, and that the Company will be required to withhold
taxes on this income amount. To satisfy the required withholding amount,
Recipient shall surrender to the Company the number of vested Restricted Shares
having a Value equal to the required withholding amount, and the Company shall
have the right to cancel such number of vested Restricted Shares without any
further action by Recipient before delivering the balance of the vested
Restricted Shares to Recipient in accordance with Section 2.2. For purposes of
this Section 5, the “Value” of a Restricted Share shall be equal to the closing
market price for Company Common Stock on the last trading day preceding the
Vesting Date. Notwithstanding the foregoing, Recipient may elect not to have
Restricted Shares withheld to cover taxes by giving notice to the Company in
writing prior to the Vesting Date, in which case no certificates for vested
Restricted Shares shall be delivered to Recipient until Recipient shall have
paid to the Company in cash any required tax withholding.

 

5.2 If Recipient timely files an election under Section 83(b) of the Code with
respect to the Restricted Shares, Recipient acknowledges that the Value of the
Restricted Shares as of the date of this Agreement will be treated as ordinary
compensation income for federal and state income and FICA tax purposes, and that
the Company will be required to withhold taxes on this income amount. Promptly
following Recipient’s filing of a timely election under Section 83(b) of the
Code, the Company will notify Recipient of the required withholding amount.
Within 10 days of such notice, Recipient shall pay to the Company the required
withholding amount in cash or, at the election of Recipient, by surrendering to
the Company for cancellation other fully vested Company Shares valued at the
closing market price for Company Common Stock on the last trading day preceding
the date of Recipient’s election to surrender such shares.

 

5.3 If Recipient makes a valid election to defer receipt of vested Restricted
Shares pursuant to the terms of the Company’s Executive Deferred Compensation
Plan (as such plan may be amended to permit such elections), any vested
Restricted Shares covered by such election shall be delivered to the trustee of
the Company’s Umbrella Trust™ For Executives promptly following vesting and
withholding of taxes shall be governed by the terms of the Executive Deferred
Compensation Plan.

 

6. Rights as Shareholder; Dividends. Upon the execution and delivery of this
Agreement and the purchase of the Restricted Shares in the market as provided in
Section 2.1, the award of the Restricted Shares shall be completed and, except
as limited by this Agreement, Recipient shall be the owner of the Restricted
Shares with all rights of a shareholder, including the right to vote the
Restricted Shares and to receive dividends payable with respect to the
Restricted Shares. Until the Restricted Shares become vested, the Restricted
Shares will not be treated as issued shares for tax purposes and dividends paid
to Recipient with respect to unvested Restricted Shares will be treated for
federal and state income and FICA tax purposes as ordinary compensation income
subject to applicable withholding.

 

3



--------------------------------------------------------------------------------

7. Additional Company Shares. If, prior to vesting of Restricted Shares, the
outstanding Common Stock is increased as a result of a stock dividend or stock
split, the restrictions and other provisions of this Agreement shall apply to
any such additional shares of Common Stock which are issued in respect of the
Restricted Shares to the same extent as such restrictions and other provisions
apply to the Restricted Shares.

 

8. Restrictive Legends. Stock certificates for shares granted under this
Agreement may bear the following legends:

 

The shares represented by this certificate are subject to a Restricted Stock
Bonus Agreement between the registered owner and Northwest Natural Gas Company
which restricts the transferability of the shares. A copy of the agreement is on
file with the Secretary of Northwest Natural Gas Company.

 

9. No Right to Employment. Nothing contained in this Agreement shall confer upon
Recipient any right to be employed by the Company or to continue to provide
services to the Company or to interfere in any way with the right of the Company
to terminate Recipient’s services at any time for any reason, with or without
cause.

 

10. Miscellaneous.

 

10.1 Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subjects hereof and may be amended
only by written agreement between the Company and Recipient.

 

10.2 Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States Mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to the
Company, Attention: Corporate Secretary, at its principal executive offices or
to Recipient at the address of Recipient in the Company’s records, or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other party.

 

10.3 Assignment; Rights and Benefits. Recipient shall not assign this Agreement
or any rights hereunder to any other party or parties without the prior written
consent of the Company. The rights and benefits of this Agreement shall inure to
the benefit of and be enforceable by the Company’s successors and assigns and,
subject to the foregoing restriction on assignment, be binding upon Recipient’s
heirs, executors, administrators, successors and assigns.

 

10.4 Further Action. The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

 

10.5 Applicable Law; Attorneys’ Fees. The terms and conditions of this Agreement
shall be governed by the laws of the State of Oregon. In the event either party
institutes litigation hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees to be set by the trial court and, upon any appeal,
the appellate court.

 

4



--------------------------------------------------------------------------------

10.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NORTHWEST NATURAL GAS COMPANY By  

 

--------------------------------------------------------------------------------

Title  

 

--------------------------------------------------------------------------------

RECIPIENT

--------------------------------------------------------------------------------

 

5